DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed September 13, 2022 with respect to rejection of claims under 35 U.S.C. 103(a) have been fully considered but they are not persuasive.
Applicant argues that the applied prior art to over Frankle U.S. publication no. 2012/0253467 A1 in view of Simmen et al. U.S. publication no. 2011/0060417 A1 (“Simmen”) and further in view of Bassik et al. U.S. patent no. 7,135,044 (“Bassik”) and Metcalfe et al. U.S. publication no. 2012/0179262 A1 (“Metcalfe”) and Stone et al. U.S. publication no. 2003/0028253 A1 (“Stone”) and Schultz et al. U.S. publication no. 2006/0020344 A1 fails to establish obviousness of the claimed invention.  In particular, Applicant argues that the abovementioned prior art fails to teach the claim features of (1.) the proximal end of the stem [of the first component] defining an opening… the shaft [of the second component] extending from a distal surface of the second component, the shaft is sized and configured to be received in the opening defined by the proximal end of the stem” (claim 1, lines 3-8) and/or (2.) “at least one of the first portion and the second portion including a first plurality of anti-rotation features… a second plurality of anti-rotation features [of an articular component]… the second plurality of anti-rotation features configured to engage the first plurality of anti-rotation features to prevent rotation of the articular component relative to the second component when the protrusion of the articular component is received within the recess defined by the second component…” (claim 1, lines 13-14, 21 and 24-27).
With regard to the first claim limitation above, the features are directed to the shaft (43) extending into opening (142) of Applicant’s filed disclosure (see at least figures 3, 5, 10, 29-31 and 46 and paragraph [00126] of Applicant’s filed disclosure).  Examiner agrees that Frankle in view of Simmen (teaching features of the stem connection to the second component in the previously applied rejection) does not expressly disclose a shaft of the second component received in an opening of a first component stem substantially as claimed along with all of the other recitations contained within the claim. However, the scope of this claim limitation is met by mere reversal of essential working parts, i.e., switching the protrusion 22 or the like of Simmen with corresponding opening in element 12 of Simmen. Indeed, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  Also see MPEP 2144.04(VI)(A).  Thus, Applicant’s claim scope does not include any limitation narrower than what is obvious over the applied prior art. See below detailed rejection.
With regard to the second limitation above, the amendment features broaden the claims to be directed to either the previously claimed octagonally shaped surface interactions that prevent rotation or other disclosed shapes or equivalents thereof (see at least paragraphs [00131] and [0152] of Applicant’s filed disclosure).  This feature is taught by applied prior art to Bassik.  Applicant’s remarks at page 9 state, “Bassik reference is cited merely for the disclosure of circular or octagonal cross-sectional shapes that may be used as an interface between a recess an da protrusion”.  However, Applicant’s remarks fail to show how this specie of the octagonal shape anti-rotation interaction fails to render the now generically claimed invention as obvious. Thus, the claimed anti-rotation feature is obvious over applied art to Frankle in view of Simmen in view of Bassik for the reasons described in the previous and present office actions.  
Applicant fails to particularly point out any supposed errors with respect to the non-statutory double patenting rejection. The non-statutory double patenting rejection is maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 10-13, 15-17 and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 2 has been amended to recite “at least one of the first portion and the second portion including a first plurality of anti-rotation features” in lines 13-14 and “the second plurality of anti-rotation features [which are included as a portion of the articular component that engages with the second component] configured to engage the first plurality of engagement features to prevent rotation of the articular component relative to the second component”.  Thus, the claim is indefinite because when read in light of the original disclosure it is unclear how selectable inclusion of first anti-rotation features on the first or second portion enables engagement of said first anti-rotation features with the second anti-rotation features of the articular component for prevention of rotation between the articular component and second component substantially as claimed.  In order to overcome this rejection, the claim may be amended to remove “at least one of the first portion and” in lines 13-14.
Independent claim 2 has been amended to recite “the first plurality of engagement features” in lines 24-25.  There is lack of antecedent basis for this limitation in the claim.  Moreover, when read in light of the original disclosure, it is unclear if the “first plurality of engagement features” recited in lines 24-25 or the same or related to “the first plurality of anti-rotation features” recited in claim 1, line 14.  In order to overcome this rejection, the claim may be amended to replace “engagement” with “anti-rotation” in line 25. 
Amended independent claim 2 recites the limitation “the protrusions” (plural) in line 19.  There is lack of antecedent basis for this limitation in the claim. It is unclear if this is the same or related to “a protrusion” (singular) recited in claim 1, line 19.
Claim 2 recites the limitation “the humeral component” in line 29.  Due to amendment to the claim, the limitation “humeral component” no longer contains antecedent basis in the claim.  It is unclear to what component [e.g., first or second?]/portion/implant the limitation is directed.
Claim 3 has been amended to specify “the outer surface of the first component” near “the distal end”. However, based on the amendment to claim 2, upon which claim 3 depends, there is lack of antecedent basis in the claim for “the outer surface” of the first component.  Moreover, based on claim amendments and when read in light of the guidance in the original disclosure there is lack of clarity of claiming “curvature” of “the first component” as amended.  
Dependent claim 4 depends from amended independent claim 2. Claim 4 recites the limitation “an opening” in line 2.  When read in light of the original disclosure it is unclear if this is the same or related to “an opening” recited in claim 2, line 6, or not [since the claim states the opening of the first component].  However, when reading the claim in light of the guidance in the original disclosure, it appears the problem with the claim is incorrect reference to “the first component” in line 2 (apparently should say second component) and incorrect reference to “the second component” in line 3 (apparently should say first component).
Claim 7 “first and second components” [plural] and “comprises” [singular] lack proper term agreement, making the claim unclear.
Claim 10 recites the limitation “lilp” in line 2. There is lack of antecedent basis for this limitation in the claim. Is this a typographical error, wherein the claim should be referring back to the “lip”?
The last work in dependent claim 10 is “the lip”.  It is unclear if this is referencing the “first lip” or “second lip” called out earlier in the claim. The limitation is indefinite.
As amended, dependent claim 19 recites the limitation “the stem comprises a proximal taper configured to interface with the first component”.  However, claim 2, upon which claim 19 depends requires “the first component to include the stem” (claim 2, line 3). Thus, it is unclear how the first component can both “include the stem” and “interface with the first component” (which is the stem) substantially as claimed
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 6, 7, 10-13, 16-17 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frankle U.S. publication no. 2012/0253467 A1 in view of Simmen et al. U.S. publication no. 2011/0060417 A1 (“Simmen”) and further in view of Bassik et al. U.S. patent no. 7,135,044 (“Bassik”).
Regarding claim 2, for example in an embodiment as described with reference to figures 15, 16 and in particular 21-23, Frankle discloses a reverse humeral implant (400 or the like) comprising: a first component (portion) [portion of the humeral implant that is—separate and distinct from claimed ‘second component’ when modified by Simmen below-] including a stem (e.g. figures 15, 16 and 21-23) extending from a proximal end [at break location based on modification by Simmen reference below] and a distal end (404) (e.g., figures 15, 16 and 21-23), the stem sized and configured to be disposed in a humerus (e.g., figures 15, 16 and 21-23); and a second component (portion) [portion of the humeral implant that is separate and distinct from claimed ‘first portion’ when modified by Simmen as discussed below] defining an interior recess (414) inwardly extending from a proximal end face of the second component (e.g., see at least figures 15, 16 and 23), the interior recess (414) comprising a first portion (under a first interpretation: see annotated version of figure 23 herein below; or under a second interpretation: formed by 418- see at least figure 20; paragraph [0099]) having a first diameter and a second portion (under a first interpretation: see annotated version of figure 23 herein below; or under a second interpretation: formed by 419- see at least figure 20; paragraph [0099]) having a second diameter that is different from the first diameter (annotated version of figure 23 below and/or figure 20 and paragraph [0099], etc.), the second portion positioned distal to the first portion (annotated version of figure 23 below and/or figure 20), and a first lip (417) extending into the recess (e.g., figure 20), and an articular component (800) including: a first side including a concave articular surface (figures 21-23), a second side (see annotated version of figure 23 below) disposed opposite the first side (e.g., figures 21-23); and a protrusion extending from the second side (see annotated version of figure 23 below), the protrusion being sized and configured to be received in the recess defined by the second component (e.g., figure 23), the protrusion (see annotated version of figure 23 below) including a second lip (516- figure 17, seq. or the like) configured to engage the first lip (417) disposed within the recess (414) defined by the second component to secure the articular component (800) to the second component (detached proximal end of 400) such that the second lip (516) engages the first lip (417) (e.g., see at least figures 16, 17, 29 and 23, etc.), and wherein an outer surface of the humeral component (400) includes one or more stabilization fins (see annotated version of figures 15-16 herein below), the one or more stabilization fins configured to deter rotation of the reverse humeral component when implanted (annotated version of figures 15-16 herein below).

    PNG
    media_image1.png
    489
    738
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    400
    398
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    264
    542
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    284
    462
    media_image4.png
    Greyscale


 Frankle is silent regarding the proximal end of the stem of the first component defining an opening and the second component configured to be coupled to the proximal end of the stem of the first component via a shaft extending from a distal surface of the second component, the shaft sized and configured to be received in the opening defined by the proximal end of the of the stem substantially as claimed. 
In the same field of endeavor, namely humeral component systems, Simmen teaches a first portion of a humeral component including a stem configured to interface with a separable second proximal portion of a humeral component (see at least annotated version of Simmen below), wherein Simmer further teaches a taper engagement between the first and second portions of the humeral component including the second (proximal) component defining an opening, which is configured to be coupled to the first component (stem) via a shaft extending from a surface of the first component (stem), the shaft sized and configured to be received in the opening defined by the proximal end of the second component (e.g., figures).

    PNG
    media_image5.png
    325
    714
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to try forming the humeral component as separable humeral adaptor and stem components in the invention of Frankle, as taught and/or suggested by Simmen, in order to provide the humeral system as a set of modular parts to optimize a surgical fit and articular surgical outcome with predictable results and a reasonable expectation of success.  Moreover, as discussed further in the annotated version of figure 15 of Frankle below, separation of the humeral component of Frankle in accordance with the teaching of Simmen [essentially replicating location shown by Simmen on prosthesis of Frankle] results in the one or more stabilization fins of Frankle terminating at the distal end substantially as claimed.  

    PNG
    media_image6.png
    591
    606
    media_image6.png
    Greyscale

Simmen is silent regarding the stem/first component defining the opening and the second component including the shaft substantially as claimed.
However, this claim limitation of the first component defining the opening and the second component including the shaft is met by mere reversal of essential working parts, i.e., switching the protrusion 22 or the like of Simmen with corresponding opening in element 12 of Simmen. Indeed, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  Also see MPEP 2144.04(VI)(A).  It would have been obvious to one of ordinary skill in the art at the time of the invention to try reversing the opening and shaft in the invention of Frankle in view of Simmen, since doing so merely reverses essential working parts, and Applicant has failed to show how this reversal of essential working parts is anything more than a design choice selectable by one of ordinary skill in the art at the time of the invention.
Frankle in view of Simmen, as applied above, is silent regarding at least one of the first portion and the second portion including a first plurality of anti-rotation features and the protrusion of the articular component including a second plurality of anti-rotation features, the second plurality of anti-rotation features configured to engage the first plurality of anti-rotation features to prevent rotation of the articular component relative to the second component when the protrusion of the articular component is received within the recess defined by the second component substantially as claimed.  Applicant’s filed disclosure shows the previously claimed octagonally or other disclosed shapes or equivalents thereof surface interactions as the claimed first and second plurality of anti-rotation features preventing rotation substantially as claimed (see at least paragraphs [00131] and [0152] of Applicant’s filed disclosure).
In the same field of endeavor, namely bone prosthesis, Bassik teaches circular, octagonal or other cross-sectional shapes may be selectively used among a list of known selectable shapes provided between a connection interface including an interior recess and protrusion as a matter of known design choice with predictable results and a reasonable expectation of success (e.g., see at least figure 11; and col. 10, lines 59-65).
It would have been obvious to one of ordinary skill in the art at the time of the invention to try forming at least the second portion of the interior recess of the humeral component of Frankle in view of Simmen with an octagonal or other disclosed shape, as taught by Bassik, in order to select a cross-sectional shape that performs the desired fit and function among known selectable design choices for the cross sectional shape for an interface between an interior an interior recess and corresponding protrusion with predictable results and a reasonable expectation of success.  The claimed first and second anti-rotation features flow as a natural consequence of the application of the Bassik cross-sectional shape into the invention of Frankle in view of Simmen.
Regarding claims 6 and 10, Frankle discloses the humeral component (400) comprises a groove (below lip 417) on an interior surface of the interior recess (e.g., figures 16, 17, 20 and 23; and at least paragraph [0099]), wherein the second lip (5160 is shaped to slide into the first lip (417) and deter disengagement from the lip (e.g., see at least figures 16, 17, 29 and 23, etc.).
Regarding claim 7, Frankle discloses the reverse humeral component (400) including first and second component portions thereof comprises titanium (e.g., see at least paragraph [0101]).
Regarding claims 11-13, under the second interpretation discussed in rejection of independent claim 2 above, Frankle discloses the articular component (800, seq.) comprises a ledge (e.g., as formed by proximal surface of 516, seq. or the like- figure 17; paragraph [0102], etc.) configured to interface with the first portion (418) of the interior recess (414) (e.g., figures 17 and 20), wherein the ledge (e.g., as formed by proximal surface of 516, seq. or the like- figure 17) of the articular component (800, seq.) is tapered (e.g., figures 17 and 20; and paragraph [0102], etc.), and wherein the articular component (800, seq.) comprises a locking protrusion (518 or the like- figure 17) [indirectly] projecting [in a distal direction away] from the ledge (formed by proximal surface of 516) (figures 17 and 20), the locking protrusion (518, seq. or the like) configured to interface with the second portion of the interior recess (419).
Regarding claim 16, Frankle discloses [a portion of] a distal end (defined as ‘end’ of articular component from 520 to recess 514) of the articular component (800, seq.- see figure 17) has a greater diameter [at 516] than a portion (514) of the articular component (800, seq.) proximal to the distal end (defined as ‘end’ of articular component from 520 to recess 514).
Regarding claim 17, Frankle discloses the articular component comprises an ultrahigh molecular weight polyethylene (e.g., see at least paragraph [0104]).
Regarding claim 21, Frankle discloses the stem defines a first axis and the second component defines a second axis that is disposed at an angle with respect to the first axis (see annotated version of figure 23 below).

    PNG
    media_image7.png
    697
    334
    media_image7.png
    Greyscale

Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frankle U.S. publication no. 2012/0253467 A1 in view of Simmen et al. U.S. publication no. 2011/0060417 A1 (“Simmen”) in view of Bassik et al. U.S. patent no. 7,135,044 (“Bassik”), as applied above, and further in view of Metcalfe et al. U.S. publication no. 2012/0179262 A1 (“Metcalfe”).
Regarding claims 3 and 4, as described supra, Frankle in view of Simmen in view of Bassik teaches the invention substantially as claimed. 
Frankle in view of Simmen in view of Bassik, as applied above, is silent regarding the outer surface of the first component near the distal end is curved and comprises the opening configured to interface with the second component substantially as claimed.
In the same field of endeavor, namely humeral component systems, for example, in at least the embodiments of figures 3-9, Metcalfe teaches an outer surface of a humeral component joint adapter (2) with an outer surface near a distal end thereof that is curved, comprises an opening (2x, 2y, 2z; seq.) and is configured to interface with a stem component (1). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to try forming the humeral system of Frankle in view of Simmen in view of Bassik with modular humeral component joint adapter and stem as taught and/or suggested by Metcalf in order to enable joint angle optimization with predictable results and a reasonable expectation of success.  As such, in the invention of Frankle in view of Simmen in view or Bassik in view of Metcalfe the outer surface of the first component near the distal end is curved and comprises the opening (of Frankle in view of Simmen) configured to interface with the second component.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frankle U.S. publication no. 2012/0253467 A1 in view of Simmen et al. U.S. publication no. 2011/0060417 A1 (“Simmen”) in view of Bassik et al. U.S. patent no. 7,135,044 (“Bassik”), as applied above, and further in view of Stone et al. U.S. publication no. 2003/0028253 A1 (“Stone”).
Regarding claim 5, as discussed supra, Frankle in view of Simmen in view of Bassik teaches the invention substantially as claimed.
Frankle in view of Simmen in view of Bassik, as applied above, is silent regarding further comprising visual markings configured to index a position of the articular component with respect to the second component substantially as claimed.
In the same field of endeavor, namely humeral component systems, Stone teaches concepts including using an offset and visual markings to index a position of a humeral component with respect to an articular component (e.g., see at least figures 2, 7, 12, 13, etc.). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to try including visual indexing marking in the invention of Frankle in view of Simmen in view of Bassik, as taught and/or suggested by Stone, in order to provide orientation indicators and optimization for an individual patient implantation with predictable results and a reasonable expectation of success.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frankle U.S. publication no. 2012/0253467 A1 in view of Simmen et al. U.S. publication no. 2011/0060417 A1 (“Simmen”) in view of Bassik et al. U.S. patent no. 7,135,044 (“Bassik”), as applied above, and further in view of Schultz et al. U.S. publication no. 2006/0020344 A1.
Regarding claim 15, as discussed supra, Frankle in view of Simmen in view of Bassik teaches the invention substantially as claimed.
Frankle in view of Simmen in view of Bassik, as applied above, is silent regarding the reverse insert (800) is an angled insert substantially as claimed.
In the same field of endeavor, namely humeral component systems (e.g., figure 34), Shultz teaches a reverse insert may be an angled insert (e.g., figure 34). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to try making the reverse insert of Frankle in view of Simmen in view of Bassik as a series of inserts including angled inserts provided in a kit, as taught and/or suggested by Schultz, in order to provide for optimizing the fit the surgical outcome for a particular patient with predictable results and reasonable expectation of success. 

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frankle U.S. publication no. 2012/0253467 A1 in view of Simmen et al. U.S. publication no. 2011/0060417 A1 (“Simmen”) in view of Bassik et al. U.S. patent no. 7,135,044 (“Bassik”) and further in view of Nerot et al. U.S. patent no. 9,622,869 (“Nerot”).
Regarding claim 19, Frankle in view of Simmen in view of Bassik, as applied above, fails to disclose all of the limitations of independent claim 2 in combination with “the stem comprises a proximal taper configured to interface with the first [second] component” substantially as claimed by dependent claim 19.
In the same field of endeavor, namely reverse humeral components of a shoulder prosthesis, Nerot teaches using a combination of a protruding connection (23) and screw (3) to provide enhanced and secure connection between the second/metaphyseal component and the first/stem (1) of a reverse humeral implant (e.g., figure 4). 
In an alternative to the features of the prior art as applied to independent claim 2 above, it would have been obvious to one of ordinary skill in the art at the time of the invention that the taper of Simmen may not be reversed based on mere reversal of essential working parts and the screw 3 or the like of Nerot may be added to a taper connection of Frankle in view of Simmen as extending down through the top of the second component of the reverse humeral implant (as shown in figure 4 of Nerot) and between the second portion and into the protruding tapered adapter of Simmen, in order to provide enhanced and secure connection between a protruding element and a corresponding opening in an implant connection.  When the above combination of features of the prior art are applied, that is, Frankle in view of Simmen for the reasons described in the previous office action and further in view of Nerot which results in a screw connection in the invention of Frankle in view of Simmen extending down through the top of the second component of the reverse humeral implant (as shown figure 4 of Nerot) and between the second portion and into the protruding tapered adapter of Simmen all of the limitations contained within the scope of dependent claim 19 are met.  For example, the claimed “opening in the stem” is the opening extending through the taper of Simmen as modified by Nerot in order to allow the screw of Nerot to secure the tapered connection.  Moreover, the claimed “shaft” of the second component is the screw 3 of Nerot protruding through the bottom of the Frankle device into the taper applied by modifying Frankle in view of Simmen.
Regarding claim 20, Frankle discloses the stem comprises titanium (e.g., see at least paragraph [0101]).

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frankle U.S. publication no. 2012/0253467 A1 in view of Simmen et al. U.S. publication no. 2011/0060417 A1 (“Simmen”) and further in view of Bassik et al. U.S. patent no. 7,135,044 (“Bassik”) and further in view of Poncet et al. U.S. patent no. 9,610,165 B2 (“Poncet”).
Regarding claim 24, as described supra, Frankle in view of Simmen in view of Bassik teaches the invention substantially as claimed. Frankle in view of Simmen in view of Bassik is silent regarding the stem of the first component (stem) tapers from a first diameter at the proximal end to a second diameter at the distal end, the second diameter being smaller than the first diameter substantially as claimed.
In the same field of endeavor, namely humeral shoulder joint prosthesis, Poncet teaches it is known in the art to taper a stem from a first diameter at a proximal end to a second diameter at a distal end, the second diameter being smaller than the first diameter (e.g., see at least col. 5, lines 20-25).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the first component (stem) of Frankle with the taper taught by Poncet in order to aid in insertion and stress distributions with predictable results and a reasonable expectation of success.

Claims 2-4, 7, 10, 11, 15, 17 and 20-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ball et al. U.S. patent no. 7,011,686 B2 (“Ball”).
The following prior art rejection is applicable due at least in part to independent claim 2 being broadened by the recent amendment.  In particular amendment broadened requirement for the one or more stabilization fins on an outer surface of the humeral implant to terminate at the distal end of the second component of the humeral implant.
Regarding claim 2, Ball discloses a reverse humeral implant (e.g., figures 4-7) comprising: a first component (52, seq.) including a stem (e.g., figures 4 and 7) extending from a proximal end and a distal end, the stem (52, seq.) sized and configured to be disposed in a humerus (e.g., figures 4 and 7, etc.), the proximal end of the stem defining an opening (e.g., opening for insertion of 58 in figure 4 or opening/cavity 80 in figure 7 or the like); and a second component (62) configured to be coupled to the proximal end of the stem (52, seq.) via [a mechanism including] a shaft (figures 4 and 7) extending from a distal surface of the second component (62) (e.g., figures 4 and 7), the shaft is sized and configured to be received [along with remaining portions of adjustable coupling mechanism] in the opening defined by the proximal end of the stem (e.g., figures 4 and 7), the second component (62) defining an interior recess (70, seq.) inwardly extending from a proximal face of the second component (62) (e.g., figures 4, 6 and 7), the interior recess (70, seq.) including a first portion having a first diameter(see annotated version of figure 4 below), a second portion having a second diameter that is different from the first diameter (see annotated version of figure 4 below), and a first lip (72) extending into the recess (see annotated version of figure 4 below), at least one of the first portion  and the second portion including a first plurality of anti-rotation features (for corresponding with anti-rotation features 44 depicted in figure 3- e.g., see at least col. 5, lines 9-15); and an articular component (40, 60 or the like) including a first side including a concave articular surface (64, seq.), a second side disposed opposite the first side (e.g., figures 4, 5 and 7), a protrusion (including features 66, 68, etc. or the like) extending from the second side (e.g., figures 3-5 and 7), the protrusion sided and configured to be received in the recess (70 or the like) defined by the second component (e.g., figures 4-7), the protrusion including a second lip (68) and a second plurality of anti-rotation features (44- figure 3), the second lip (68) configured to engage the first lip (72) disposed within the recess (70) defined by the second component (62) to secure the articular component (60, seq. or the like) (e.g., figures 4 and 6; col. 6, lines 7-10), and the second plurality of anti-rotation features (44- figure 3) configured to engage the first plurality of anti-rotation features (col. 5, lines 9-15) to prevent rotation of the articular component (60, seq. or the like) relative to the second component (62, seq. or the like) when the protrusion (including 66) of the articular component (60 or the like) is received within the recess (70 or the like) defined by the second component (e.g., col. 5, lines 9-15) such that the second lip (68) engages the first lip (72) (col. 6, lines 7-10; and figures 4-6), wherein an outer surface of the humeral implant component includes one or more stabilization fins (see annotated version of figure 4 below), the one or more stabilization fins configured to deter rotation of the reverse humeral implant when implanted (annotated version of figure 4 below).

    PNG
    media_image8.png
    369
    449
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    394
    533
    media_image9.png
    Greyscale


Ball is silent regarding the lip and anti-rotation features contained with a same embodiment.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to try combining the anti-rotation and retention features of the Ball liners into a single embodiment in order to provide a liner with both anti-rotation and retention features with predictable results and a reasonable expectation of success.
As best understood and based on the plain recitation of the words in the claim, regarding claim 3, Ball discloses the outer surface of the first component (52, seq.) near the distal end is curved (due to cylindrical shape of the stem 52).
As best understood regarding claim 4, in the event that the “opening” refers to the same opening found in the first component (see rejection above).  In the event that the first and second components have been referenced incorrectly (see 35 U.S.C. 112, second paragraph rejection above), for example, in features of the embodiment depicted with regard to figure 7, the distal end of the second component (62) comprises an opening (74) configured to interface with a screw feature that may be included as a feature of the first component (e.g., see at least figure 7; col. 6, lines 44-57, etc.).
Regarding claims 7 and 20, Ball discloses the first and second components comprises metal (e.g., see at least col. 6, lines 15-16).  Ball is silent regarding the metal is titanium. It is well-known in the art to select titanium as a metal suitable for an implanted prosthetic device. It would have been obvious to one of ordinary skill in the art at the time of the invention to form the first and second components from titanium in order to select a known suitable material as a matter of design choice with predictable results and a reasonable expectation of success. See MPEP 2144.04 and In re Leshin, 125 USPQ 416.
Regarding claim 10, Ball discloses the second lip (68) is shaped to slide into the first lip (72) and deter disengagement from the lip (e.g., see at least figures 4-6; and col. 6, lines 5-22).
Regarding claim 11, Ball discloses the articular component (60 or the like) comprises a ledge configured to interface with the first portion of the interior recess (e.g., figures 2, 4 and 7).
Regarding claim 15, Ball discloses the articular component (such as the one depicted in figure 10) may be an angled reverse insert (e.g., figure 10).
Regarding claim 17, Ball discloses the articular component comprises a non-metallic implantable material (e.g., see at least col. 6, lines 15-17). Ball is silent regarding the non-metallic material is UHMWPE. It is well-known in the art to use UHMWPE as a non-metallic bearing surface material as a matter of selection of a known suitable biocompatible bearing material. It would have been obvious to one of ordinary skill in the art at the time of the invention to try using UHMWPE as the material for the non-metallic bearing component as selection of a known suitable material with predictable results and a reasonable expectation of success.  See MPEP 2144.04 and In re Leshin, 125 USPQ 416.
Regarding claim 21, Ball discloses the stem (52, seq.) defines a first axis and the second component (62, seq.) defines a second axis that is disposed at an angle with respect to the first axis (e.g., figures 4 and 7). 
Regarding claim 22, Ball discloses the second component (62, seq.) is configured to be coupled to the first component (52, seq.) at a plurality of rotational positions about the second axis (e.g., see at least figures 4, 6 and 7, etc.).
Regarding claim 23, Ball discloses the articular component (60, seq.) is configured to be coupled to the second component (62) at a plurality of rotational positions about the second axis (e.g., figures 4-7, etc.).
Regarding claim 24, Ball discloses the stem of the first component (52, seq.) tapers from a first diameter at the proximal end to a second diameter at the distal end, the second diameter being smaller than the first diameter (e.g., figures 1, 4 and 7).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ball et al. U.S. patent no. 7,011,686 B2 (“Ball”), as applied above, in view of Stone et al. U.S. publication no. 2003/0028253 A1 (“Stone”).
Regarding claim 5, as discussed supra, Ball discloses the invention substantially as claimed.
Ball is silent regarding the implant further comprising visual markings configured to index a position of the articular component with respect to the second component substantially as claimed.
In the same field of endeavor, namely humeral component systems, Stone teaches concepts including using an offset and visual markings to index a position of a humeral component with respect to an articular component (e.g., see at least figures 2, 7, 12, 13, etc.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to try including visual indexing marking in the invention of Ball, as taught and/or suggested by Stone, in order to provide orientation indicators and optimization for an individual patient implantation with predictable results and a reasonable expectation of success.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-7, 10-13, 15-17 and 19-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over: 
Claims 1-19 of U.S. Patent No. 9,498,344.
Claims 1-22 of U.S. Patent No. 10,548,737.
[Provisionally rejected] over Claims 25-42 and 51-53 of Serial No. 16/020873.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent or reference application are narrower than the present application claims in some regards and broader in others. With regard to those limitations making the patent or reference application claims narrower than the present application claims, species anticipates genus.  In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).  With regard to those limitations making the present application claims narrower than the patent or reference application claims, such features are known by the prior art for the reasons described herein above. It would have been obvious to one of ordinary skill in the art at the time of the invention to form the humeral component as a separable and optimizable surgical component with predictable results and a reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art includes features relevant to the claimed invention for similar reasons as discussed with the Ball et al. U.S. patent no. 7,011,686 B2 (“Ball”) art applied above.
Viscardi et al. U.S. patent no. 8,906,102 (see figures).
Roche et al. U.S. publication no. 2007/0244563 A1. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCIA L WATKINS/Primary Examiner, Art Unit 3774